DETAILED ACTION
This action is in response to the amendment filed on 2/19/2021. 
Claims 1-20 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 2/19/2021 have been considered by the examiner (see attached PTO-1449).
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on 3/11/2021.

Amend the claims as follows:
Cancel claims 21-23. 
Claims 1-20 remains unchanged.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to codec for a video in which a first, second and third syntax element are used to signal an absolute value of a current transform coefficient level, the first syntax element indicating whether the value is greater than 0, the second syntax element is signaled if the first syntax value indicates the level is greater than 0 and indicates whether the level is greater than 1, the third syntax element is signaled if the second syntax value indicates the level is greater than 1 and indicates a parity of the level.

Prior art was found for the claims as follows:

- Hsiang et al. (US20200068206A1)
Hsiang discloses utilizing a plurality of syntax elements for a video codec in which a first flag indicates whether absolute value of a transform coefficient level is greater than 0, a second flag indicates whether the level is greater than 1 and a third flag indicating whether the level is greater than 2 or 3. 

- Chien et al.  (US20130188698A1)
Chien discloses utilizing a plurality of syntax elements for a video codec to indicate whether an absolute values of a transform coefficient levels are greater than one or two.  

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 19, codec for a video in which a first, second and third syntax element are used to signal an absolute value of a current transform coefficient level, the first syntax element indicating whether the value is greater than 0, the 


The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481